Exhibit 10.2

 

EXECUTION VERSION

 

TWELFTH AMENDMENT TO CREDIT AGREEMENT

 

This TWELFTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is dated as of
March 22, 2012, among GASCO ENERGY, INC. (“Borrower”), CERTAIN SUBSIDIARIES OF
BORROWER, as Guarantors (the “Guarantors”), the LENDERS party hereto (the
“Lenders”), and JPMORGAN CHASE BANK, N.A., as Administrative Agent
(“Administrative Agent”).  Unless the context otherwise requires or unless
otherwise expressly defined herein, capitalized terms used but not defined in
this Amendment have the meanings assigned to such terms in the Credit Agreement
(as defined below).

 

WITNESSETH:

 

WHEREAS, the Borrower, the Guarantors, the Administrative Agent and the Lenders
have entered into that certain Credit Agreement dated as of March 29, 2006 (as
the same has been and may hereafter be amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”); and

 

WHEREAS, the Borrower, the Guarantors, the Administrative Agent and the Lenders
desire to amend the Credit Agreement as provided herein upon the terms and
conditions set forth herein.

 

NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
herein contained and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged and confessed, the Borrower, the
Guarantors, the Lenders and the Administrative Agent hereby agree as follows:

 

SECTION 1.                         Amendments to Credit Agreement.  Subject to
the satisfaction or waiver in writing of each condition precedent set forth in
Section 3 of this Amendment, and in reliance on the representations, warranties,
covenants and agreements contained in this Amendment, the Credit Agreement shall
be amended in the manner provided in this Section 1 effective as of the date
Borrower satisfies the conditions set forth in Section 3 of this Amendment.

 

1.1                               Additional Definitions. The following
definitions shall be and they hereby are added to Section 1.01 of the Credit
Agreement in appropriate alphabetical order:

 

“Twelfth Amendment Effective Date” means March 22, 2012.

 

“Wapiti Development Agreement” means that certain Development Agreement, dated
as of March 22, 2012, among Gasco Production and Wapiti Oil & Gas II, L.L.C.

 

“Wapiti Purchase Agreement” means that certain Purchase and Sale Agreement,
dated as of February 23, 2012, among Gasco Production, as seller, and Wapiti
Oil & Gas II, L.L.C., as buyer.

 

“Wapiti Sale Conditions” means with respect to the sale of the Wapiti Sale
Properties, the collective reference to the following conditions: (a) at the
time of and immediately after giving effect to such sale, (i) no Default or
Event of

 

TWELFTH AMENDMENT TO CREDIT AGREEMENT

 

1

--------------------------------------------------------------------------------


 

Default shall have occurred and be continuing and (ii) no Borrowing Base
Deficiency shall exist, (b) the sale of the Wapiti Sale Properties is
consummated on or prior to March 29, 2012, (c) the sale of the Wapiti Sale
Properties is consummated pursuant to and in accordance with the Wapiti Sale
Transaction Documents without waiver or amendment of any material term or
condition thereof not otherwise consented to by the Administrative Agent,
(d) the consideration received in respect of the sale of the Wapiti Sale
Properties shall be equal to or greater than the fair market value of the Wapiti
Sale Properties (as reasonably determined by the board of directors of the
Borrower, and if requested by the Administrative Agent or the Required Lenders,
the Borrower shall deliver a certificate certifying to that effect), (e) the
amount of cash consideration received from such sale shall be greater than or
equal to the amount necessary to comply with clause (f) below, (f) on the date
the Borrower or any other Credit Party receives the Net Cash Proceeds from the
sale of the Wapiti Sale Properties, the Borrower shall use such Net Cash
Proceeds to repay all outstanding Loans and accrued and unpaid interest and fees
(including attorney’s fees to the extent invoiced prior to the consummation of
such sale) owing by the Borrower under the Credit Agreement at such time (it
being understood that any Net Cash Proceeds in excess of such amount may be used
by the Borrower for general corporate purposes), and (g) upon the consummation
of the sale of the Wapiti Sale Properties, the Aggregate Commitment and the
Borrowing Base are automatically reduced pursuant to Sections 2.02(e) and
3.05(c), respectively.

 

“Wapiti Sale Effective Date” means the date that each of the Wapiti Sale
Conditions have been satisfied and the Administrative Agent has received an
officer’s certificate executed by a senior officer of the Borrower certifying
that each of the Wapiti Sale Conditions have been satisfied.

 

“Wapiti Sale Properties” means (a) an undivided fifty percent (50%) interest in
those certain Oil and Gas Interests and related assets of Gasco Production
located in Duchesne and Uintah Counties, Utah and more particularly described as
the “Assets” in the Wapiti Purchase Agreement as in effect on the Twelfth
Amendment Effective Date and (b) the “Wapiti Non-Producing Interests” as defined
in the Wapiti Development Agreement as in effect on the Twelfth Amendment
Effective Date.

 

“Wapiti Sale Transaction Documents” means the collective reference to the Wapiti
Purchase Agreement and the Wapiti Development Agreement.

 

1.2                               Amended Definitions. The following definitions
in Section 1.01 of the Credit Agreement shall be and they hereby are amended and
restated in their respective entireties to read as follows:

 

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Wapiti Sale Effective Date and the date of
termination of the Aggregate Commitment.

 

2

--------------------------------------------------------------------------------


 

“Maturity Date” means March 29, 2012; provided that if the Wapiti Sale Effective
Date has occurred on or prior to March 29, 2012, “Maturity Date” shall mean
June 29, 2012.

 

1.3                               Termination and Reduction of the Aggregate
Commitment. Section 2.02 of the Credit Agreement shall be and it hereby is
amended by adding a new clause (e) to the end thereof to read as follows:

 

(e)                                  Notwithstanding anything to the contrary
contained in this Agreement and at the request of the Borrower pursuant to
Section 2.02(c), on the Wapiti Sale Effective Date, the Aggregate Commitment
then in effect shall automatically be reduced to $25,195.25 and the Commitment
of each Lender shall be proportionately reduced based on such Lender’s
Applicable Percentage.

 

1.4                               Notice of Issuance, Amendment, Renewal,
Extension; Certain Conditions. Section 2.05(b) of the Credit Agreement shall be
and it hereby is amended and restated in its entirety to read as follows:

 

(b)                                 Notice of Issuance, Amendment, Renewal,
Extension; Certain Conditions.  To request the issuance of a Letter of Credit
(or the amendment, renewal or extension of an outstanding Letter of Credit), the
Borrower shall hand deliver or telecopy (or transmit by electronic
communication, if arrangements for doing so have been approved by the Issuing
Bank) to the Issuing Bank and the Administrative Agent (reasonably in advance of
the requested date of issuance, amendment, renewal or extension) a notice
requesting the issuance of a Letter of Credit, or identifying the Letter of
Credit to be amended, renewed or extended, and specifying the date of issuance,
amendment, renewal or extension (which shall be a Business Day), the date on
which such Letter of Credit is to expire (which shall comply with paragraph
(c) of this Section), the amount of such Letter of Credit, the name and address
of the beneficiary thereof and such other information as shall be necessary to
prepare, amend, renew or extend such Letter of Credit.  If requested by the
Issuing Bank, the Borrower also shall submit a letter of credit application on
the Issuing Bank’s standard form in connection with any request for a Letter of
Credit.  A Letter of Credit shall be issued, amended, renewed or extended only
if (and upon issuance, amendment, renewal or extension of each Letter of Credit
the Borrower shall be deemed to represent and warrant that), after giving effect
to such issuance, amendment, renewal or extension (i) the LC Exposure shall not
exceed (x) at any time prior to the Wapiti Sale Effective Date, $10,000,000 and
(y) from and after the Wapiti Sale Effective Date, $25,195.25 and (ii) the
Aggregate Credit Exposure shall not exceed the Aggregate Commitment. 
Notwithstanding the foregoing, the Issuing Bank shall not at any time be
obligated to issue, amend, renew or extend any Letter of Credit if any Lender is
at such time a Defaulting Lender hereunder, unless the Borrower cash
collateralizes each Defaulting Lender’s portion of all then outstanding LC
Exposure (calculated after giving effect to the issuance, amendment, renewal or
extension of such Letter of Credit) with respect to such Letter of Credit in
accordance with the procedures set forth in Section 2.05(j).

 

3

--------------------------------------------------------------------------------


 

1.5                               Mandatory and Optional Borrowing Base
Reductions. Section 3.05 of the Credit Agreement shall be and it hereby is
amended by (a) renumbering clause (c) thereof as clause (d), (b) deleting the
reference to Section 3.05(c) located in clause (ii) of the proviso of the new
clause (d) and substituting in lieu thereof “Section 3.05(d)” and (c) adding a
new clause (c) to Section 3.05 to read as follows:

 

(c) Notwithstanding anything to the contrary contained in this Agreement
(including Section 2.02(d)) and at the request of the Borrower pursuant to
Section 3.05(d), on the Wapiti Sale Effective Date, the Borrowing Base then in
effect shall automatically be reduced to $25,195.25 and shall remain at such
amount until termination or expiration of the Aggregate Commitment and payment
in full of all Obligations.  For the avoidance of doubt and notwithstanding
anything to the contrary contained in this Agreement, each of the Credit
Parties, the Administrative Agent and the Lenders hereby acknowledges and agrees
that after giving effect to the automatic reduction of the Borrowing Base
contained in this Section 3.05(c) on the Wapiti Sale Effective Date, the Lenders
shall have no obligation or requirement to further redetermine the Borrowing
Base in accordance with the terms of Article III or otherwise.

 

1.6                               Fundamental Changes. Section 7.03(a) of the
Credit Agreement shall be and it hereby is amended and restated in its entirety
to read as follows:

 

(a)                                 The Borrower will not, nor will it permit
any of its Restricted Subsidiaries to, merge into or consolidate with any other
Person, or permit any other Person to merge into or consolidate with it, or
sell, transfer, lease or otherwise dispose of (in one transaction or in a series
of transactions) all or any substantial part of its assets, or any of its
Borrowing Base Properties or any of the Equity Interests of any Restricted
Subsidiary (in each case, whether now owned or hereafter acquired), or liquidate
or dissolve, except that, the Borrower or any Restricted Subsidiary may sell
Hydrocarbons produced from its Oil and Gas Interests in the ordinary course of
business and, if at the time thereof and immediately after giving effect thereto
no Default shall have occurred and be continuing, (i) any Person may merge into
the Borrower in a transaction in which the Borrower is the surviving entity,
(ii) any Person (other than the Borrower) may merge into any Restricted
Subsidiary in a transaction in which the surviving entity is a Restricted
Subsidiary, (iii) any Restricted Subsidiary may sell, transfer, lease or
otherwise dispose of its assets to the Borrower or to another Restricted
Subsidiary, (iv) any Restricted Subsidiary may liquidate or dissolve if the
Borrower determines in good faith that such liquidation or dissolution is in the
best interests of the Borrower and is not materially disadvantageous to the
Lenders, (v) the Borrower or any Restricted Subsidiary may sell, transfer, lease
or otherwise dispose of equipment and related items in the ordinary course of
business, that are obsolete or no longer necessary in the business of the
Borrower or any of its Restricted Subsidiaries or that is being replaced by
equipment of comparable value and utility, (vi) subject to Section 2.10(b), the
Borrower or any Restricted Subsidiary may sell, transfer, lease, exchange,
abandon or otherwise dispose of Borrowing Base Properties with a value not
exceeding, in the

 

4

--------------------------------------------------------------------------------


 

aggregate for the Borrower and its Restricted Subsidiaries taken as a whole, 5%
of the Borrowing Base between Scheduled Redeterminations, (vii) with the prior
written consent of Required Lenders and subject to Section 2.10(b), the Borrower
or any Restricted Subsidiary may sell, transfer, lease, exchange, abandon or
otherwise dispose of Borrowing Base Properties not otherwise permitted pursuant
to the foregoing clause (vi), (viii) the Borrower may sell the Gathering System
Properties, the Salt Water Disposal Properties and the Rocovich Properties and
promptly after the consummation of each such sale the Administrative Agent shall
deliver to the Borrower documents releasing the Liens of the Lenders on the
applicable properties; provided that, with respect to this clause (viii),
(A) each such sale is consummated in accordance with an asset purchase or
similar agreement in form and substance acceptable to the Administrative Agent,
without any waiver or amendment of any material term thereof not otherwise
consented to by the Administrative Agent, (B) the gross proceeds received by the
Borrower upon consummation of the sale of (I) the Gathering System Properties
shall not be less than $18,500,000, (II) the Salt Water Disposal Properties
shall not be less than $4,500,000 and (III) the Rocovich Properties shall not be
less than $1,250,000, and (C) upon the consummation of the sale of (I) the
Gathering System Properties, the Borrower shall cause cash proceeds of such sale
in an amount equal to $15,000,000 to be delivered directly to the Administrative
Agent, (II) the Salt Water Disposal Properties, the Borrower shall cause cash
proceeds of such sale in an amount equal to $2,750,000 to be delivered directly
to the Administrative Agent and (III) the Rocovich Properties, the Borrower
shall cause cash proceeds of such sale in an amount equal to $1,250,000 to be
delivered directly to the Administrative Agent, in each case, for application to
the Obligations in accordance with Section 2.10, and (ix) so long as each of the
Wapiti Sale Conditions are satisfied, the Borrower may sell the Wapiti Sale
Properties.  For purposes of the foregoing clause (vi), the value of any Oil and
Gas Interests included in the Borrowing Base Properties shall be the Engineered
Value of such Oil and Gas Interests and the value of all other Oil and Gas
Interests shall be the value which would be assigned to such Oil and Gas
Interests using the same methodology, assumptions and discount rates used to
determine the Engineered Value of the Borrowing Base Properties as of the most
recent Redetermination.  In addition, for purposes of determining compliance
with clause (vi) of this Section with respect to any exchange of Oil and Gas
Interests, the value of such exchange shall be the net reduction, if any, in
Engineered Value realized or resulting from such exchange.

 

1.7                               Schedules. Schedule 2.01 of the Credit
Agreement shall be and it hereby is amended and restated in its entirety and
replaced with Schedule 2.01 attached hereto.

 

SECTION 2.                         Departing Lenders and Reallocation of
Commitments.  The Lenders have agreed among themselves to reallocate their
respective Commitments, and to, among other things, permit Guaranty Bank and
Trust Company (the “Departing Lender”) to assign all of its rights and
obligations as a Lender under the Credit Agreement to the other Lenders and to
no longer be a party to the Credit Agreement.  Each of the Administrative Agent
and the Borrower hereby consent to (i) the reallocation of the Commitments and
(ii) the Departing Lender’s

 

5

--------------------------------------------------------------------------------


 

assignment of its rights, interests, liabilities and obligations under the
Credit Agreement to the other Lenders.  On the date this Amendment becomes
effective and after giving effect to such reallocation and assignment of the
Aggregate Commitment, the Commitment of the Departing Lender shall terminate and
the Commitment of each Lender shall be as set forth on Schedule 2.01 of this
Amendment.  Each Lender hereby consents to the Commitments set forth on Schedule
2.01 of this Amendment.  The reallocation of the Aggregate Commitment among the
Lenders, including the assignment by the Departing Lender of all of its
respective rights, interests, liabilities and obligations under the Credit
Agreement to the other Lenders, shall be deemed to have been consummated
pursuant to the terms of the Assignment and Assumption attached as Exhibit A to
the Credit Agreement as if the Lenders, including the Departing Lender, had
executed an Assignment and Assumption with respect to such reallocation;
provided that in connection with such reallocation, the Departing Lender shall
receive on the date this Amendment becomes effective payment of an amount equal
to the outstanding principal of its Loans and participations in LC
Disbursements, accrued interest thereon, accrued fees and all other amounts
payable to it under the Credit Agreement and the other Loan Documents.  The
Administrative Agent hereby waives the $3,500 processing and recordation fee set
forth in Section 11.04(b)(ii)(C) of the Credit Agreement with respect to the
assignments and reallocations contemplated by this Section 2.  To the extent
requested by any Lender, including the Departing Lender, and in accordance with
Section 2.15 of the Credit Agreement, the Borrower shall pay to such Lender,
within the time period prescribed by Section 2.15 of the Credit Agreement, any
amounts required to be paid by the Borrower under Section 2.15 of the Credit
Agreement in the event the payment of any principal of any Eurodollar Loan or
the conversion of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto is required in connection with the reallocation
contemplated by this Section 2.

 

SECTION 3.                         Conditions. The amendments to the Credit
Agreement contained in Section 1 of this Amendment shall be effective upon the
satisfaction of each of the conditions set forth in this Section 3.

 

3.1                               Execution and Delivery. Each Credit Party, the
Lenders and the Administrative Agent shall have executed and delivered this
Amendment and any other required document, all in form and substance
satisfactory to Administrative Agent.

 

3.2                               No Default.  No Default shall have occurred
and be continuing or shall result from the effectiveness of this Amendment.

 

3.3                               Departing Lender. The Borrower shall have paid
to the Administrative Agent, for the benefit of the Departing Lender, all
accrued and unpaid interest and other fees (including, without limitation, any
amounts required to be paid by the Borrower under Section 2.15 of the Credit
Agreement) due and payable to the Departing Lender under the Credit Agreement
and the other Loan Documents.

 

3.4                               Other Documents.  The Administrative Agent
shall have received such other instruments and documents incidental and
appropriate to the transaction provided for herein as the Administrative Agent
or its special counsel may reasonably request prior to the date hereof, and all
such documents shall be in form and substance reasonably satisfactory to the
Administrative Agent.

 

6

--------------------------------------------------------------------------------


 

SECTION 4.                         Representations and Warranties of the Credit
Parties.  To induce the Lenders to enter into this Amendment, each Credit Party
hereby represents and warrants to the Administrative Agent and the Lenders as
follows:

 

4.1                               Reaffirmation of Representations and
Warranties/Further Assurances.  After giving effect to the amendments herein,
each representation and warranty of such Credit Party contained in the Credit
Agreement or in any other Loan Document is true and correct in all material
respects on the date hereof (except to the extent such representations and
warranties relate solely to an earlier date, in which case, such representations
and warranties are true and correct as of such earlier date).

 

4.2                               Corporate Authority; No Conflicts.  The
execution, delivery and performance by such Credit Party of this Amendment and
all documents, instruments and agreements contemplated herein are within such
Credit Party’s corporate or other organizational powers, have been duly
authorized by all necessary action, require no action by or in respect of, or
filing with, any court or agency of government and do not violate or constitute
a default under any provision of any applicable law or other agreements binding
upon such Credit Party or result in the creation or imposition of any Lien upon
any of the assets of such Credit Party except for Liens permitted under
Section 7.02 of the Credit Agreement.

 

4.3                               Enforceability.  This Amendment constitutes
the valid and binding obligation of such Credit Party enforceable in accordance
with its terms, except as (i) the enforceability thereof may be limited by
bankruptcy, insolvency or similar laws affecting creditor’s rights generally,
and (ii) the availability of equitable remedies may be limited by equitable
principles of general application.

 

4.4                               No Default.  As of the date hereof, both
before and immediately after giving effect to this Amendment, no Default has
occurred and is continuing.

 

SECTION 5.                         Miscellaneous.

 

5.1                               Reaffirmation of Loan Documents and Liens. 
Any and all of the terms and provisions of the Credit Agreement and the Loan
Documents shall, except as amended and modified hereby, remain in full force and
effect and are hereby in all respects ratified and confirmed by each Credit
Party.  Each Credit Party hereby agrees that the amendments and modifications
herein contained shall in no manner affect or impair the liabilities, duties and
obligations of any Credit Party under the Credit Agreement and the other Loan
Documents or the Liens securing the payment and performance thereof.

 

5.2                               Parties in Interest.  All of the terms and
provisions of this Amendment shall bind and inure to the benefit of the parties
hereto and their respective successors and assigns.

 

5.3                               Legal Expenses.  Each Credit Party hereby
agrees to pay all reasonable fees and expenses of special counsel to the
Administrative Agent incurred by the Administrative Agent in connection with the
preparation, negotiation and execution of this Amendment and all related
documents.

 

7

--------------------------------------------------------------------------------


 

5.4                               Counterparts.  This Amendment may be executed
in one or more counterparts and by different parties hereto in separate
counterparts each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument; signature pages may be detached from multiple separate
counterparts and attached to a single counterpart so that all signature
pages are physically attached to the same document.  Delivery of photocopies of
the signature pages to this Amendment by facsimile or electronic mail shall be
effective as delivery of manually executed counterparts of this Amendment.

 

5.5                               Complete Agreement.  THIS AMENDMENT, THE
CREDIT AGREEMENT, AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.

 

5.6                               Headings.  The headings, captions and
arrangements used in this Amendment are, unless specified otherwise, for
convenience only and shall not be deemed to limit, amplify or modify the terms
of this Amendment, nor affect the meaning thereof.

 

5.7                               Governing Law. This Amendment shall be
construed in accordance with and governed by the law of the State of Texas.

 

[Signature pages follow]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Twelfth Amendment to Credit
Agreement to be duly executed as of the date first above written.

 

 

BORROWER:

 

 

 

GASCO ENERGY, INC.

 

 

 

 

 

By:

/s/ Peggy Herald

 

 

Name:

Peggy Herald

 

 

Title:

Vice President & Treasurer

 

 

 

 

 

 

 

GUARANTORS:

 

 

 

 

GASCO PRODUCTION COMPANY

 

 

 

 

 

 

 

By:

/s/ Peggy Herald

 

 

Name:

Peggy Herald

 

 

Title:

Vice President & Treasurer

 

 

 

 

RIVERBEND GAS GATHERING, LLC

 

 

 

 

By:

Gasco Energy, Inc.

 

 

Its Managing Member

 

 

 

 

 

 

 

By:

/s/ Peggy Herald

 

 

Name:

Peggy Herald

 

 

Title:

Vice President & Treasurer

 

 

 

 

MYTON OILFIELD RENTALS, LLC

 

 

 

 

By:

Gasco Energy, Inc.

 

 

Its Managing Member

 

 

 

 

 

 

 

By:

/s/ Peggy Herald

 

 

Name:

Peggy Herald

 

 

Title:

Vice President & Treasurer

 

SIGNATURE PAGE

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

as a Lender and as Administrative Agent,

 

 

 

 

 

By:

/s/  Geraldine King

 

Name:

Geraldine King

 

Title:

Special Credit Senior Asset Manager

 

SIGNATURE PAGE

 

--------------------------------------------------------------------------------


 

 

The undersigned Departing Lender hereby acknowledges and agrees that, from and
after the Twelfth Amendment Effective Date, it is no longer a party to the
Credit Agreement.

 

 

 

GUARANTY BANK AND TRUST COMPANY, as a Departing Lender (and solely with respect
to Section 2 of this Amendment)

 

 

 

 

 

By:

/s/  Gail J Nofsinger

 

Name:

Gail J Nofsinger

 

Title:

President

 

SIGNATURE PAGE

 

--------------------------------------------------------------------------------


 

SCHEDULE 2.01

Applicable Percentages and Commitments

 

Lender

 

Title

 

Applicable
Percentage

 

Commitment(1)

 

Commitment(2)

 

JPMorgan Chase Bank, N.A.

 

Administrative Agent and a Lender

 

100.00

%

$

13,000,000.00

 

$

25,195.25

 

TOTAL

 

 

 

100.00

%

$

13,000,000.00

 

$

25,195.25

 

 

--------------------------------------------------------------------------------

(1)         As of the Twelfth Amendment Effective Date, as such amount may be
(a) reduced from time to time pursuant to Section 2.02 of the Credit Agreement,
(b) reduced or increased from time to time as a result of changes in the
Borrowing Base pursuant to Article III of the Credit Agreement, or (c) reduced
or increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 11.04 of the Credit Agreement.

 

(2)         As of the date the Wapiti Sale Conditions are satisfied and the
Aggregate Commitment and Borrowing Base are reduced pursuant to Sections
2.02(e) and 3.05(c) of the Credit Agreement, respectively, as such amount may be
(a) reduced from time to time pursuant to Section 2.02 of the Credit Agreement,
or (b) reduced or increased from time to time pursuant to assignments by or to
such Lender pursuant to Section 11.04 of the Credit Agreement.

 

--------------------------------------------------------------------------------